FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                            September 23, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 19-3261
                                                    (D.C. No. 6:18-CR-10031-EFM-1)
JASON P. BRISCOE,                                               (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on the parties Joint Motion to Remand to Vacate

Multiplicitous Counts and for Resentencing, in which appellant Jason Briscoe and the

United States jointly move the court pursuant to 10th Cir. R. 27.3(A)(1)(c) to remand the

case to the district court for further proceedings. As grounds for the motion, the parties

state: (1) the convictions Mr. Briscoe challenges on appeal are multiplicitous and the

district court should have entered judgment and imposed sentence on only one 18 U.S.C.

§ 924(c) count (not two) and on only one 18 U.S.C. § 922(g) count (not six); and (2) Mr.

Briscoe was erroneously assigned two criminal history points for the conviction


       *
         This matter is submitted on the briefs. Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
described in paragraph 60 of his Presentence Investigation Report, which assignment

placed him in a higher criminal history category than was appropriate.

       Upon consideration, the court grants the motion, dismisses the appeal, and remand

the case to district court with instructions to:

       A.     Vacate Mr. Briscoe’s multiplicitous convictions and enter judgment on only

              one § 924(c) count and one § 922(g) count, see United States v. Elliott, 937

              F.3d 1310, 1313-14 (10th Cir. 2019) (remanding to the district court with

              instructions to vacate multiplicitous convictions where “it is immaterial

              which . . . conviction remained”); and

       B.     In light of the parties’ joint motion for remand, conduct any and all

              proceedings necessary to resentence Mr. Briscoe on the three remaining

              convictions under criminal history category IV.

       The Clerk is directed to issue the mandate forthwith.


                                                   Entered for the Court
                                                   Per Curiam




                                               2